Citation Nr: 1829937	
Decision Date: 11/28/18    Archive Date: 12/06/18

DOCKET NO.  16-00 297	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1. Entitlement to service connection for joint pain arthralgias.

2. Entitlement to service connection for dermatitis of the right lower extremity.

3. Entitlement to service connection for dermatitis of the left lower extremity.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for exercise induced asthma.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for chronic fatigue syndrome.

9. Whether new and material evidence had been submitted sufficient to reopen a previously denied and final claim of service connection for insomnia.

10. Whether new and material evidence had been submitted sufficient to reopen a previously denied and final claim of service connection for gout. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDING OF FACT

On October 22, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
B. T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals